DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           WESTCOR LAND TITLE INSURANCE COMPANY,
                          Appellant,

                                    v.

                        THEODORE BABBITT,
                             Appellee.

                              No. 4D18-619

                          [November 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Acting Circuit Judge; L.T. Case No.
502017CA003604XXXXMB.

   David A. Green of Fox Rothschild LLP, West Palm Beach, for appellant.

   Jane Kreusler-Walsh and Rebecca Mercier Vargas of Kreusler-Walsh,
Vargas & Serafin, P.A., West Palm Beach, and William E. Johnson of
William E. Johnson, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.